Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.(i)(9) CONSENT OF CLIFFORD CHANCE US LLP We hereby consent to the reference to our firm under the headings General Information in the Prospectus and Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information, each comprising a part of Post-Effective Amendment No. 27 to the Form N-1A Registration Statement of Market Vectors ETF Trust, File No. 333-123257. We do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933 or the rules and regulations of the Securities and Exchange Commission thereunder. /s/ Clifford Chance US LLP New York, New York August 8, 2008
